UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2010


CHRIS WHITE,

                Plaintiff − Appellee,

           v.

EATON   CORPORATION  SHORT   TERM    DISABILITY       PLAN;   EATON
CORPORATION LONG TERM DISABILITY
PLAN,

                Defendants − Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:04-cv-01848-HFF)


Argued:   October 29, 2008                 Decided:   January 21, 2009


Before WILLIAMS, Chief Judge, MICHAEL, Circuit Judge, and John
T. COPENHAVER, JR., United States District Judge for the
Southern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Anna K. Raske, BENESCH, FRIEDLANDER, COPLAN & ARONOFF,
L.L.P., Cleveland, Ohio, for Appellants. Robert Edward Hoskins,
FOSTER LAW FIRM, L.L.P., Greenville, South Carolina, for
Appellee.   ON BRIEF: Jeffrey D. Zimon, BENESCH, FRIEDLANDER,
COPLAN & ARONOFF, L.L.P., Cleveland, Ohio, for Appellants.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     This      case       involves   the    decision    of    Eaton    Corporation

(“Eaton”)      to     terminate      the   short    term     disability     (“STD”)

benefits    of      one   of   its   former     employees,    Christopher      White.

White received STD benefits under the Eaton Corporation Short

Term Disability Program (the “Plan”) from June 27, 2003 through

November 12, 2003, at which time Eaton determined that White was

capable of returning to work as a machinist and terminated his

benefits.        After exhausting Eaton’s internal appeals process,

White brought suit in federal district court, arguing that Eaton

abused   its     discretion     in   denying     further     STD   benefits.     The

district court concluded that Eaton did abuse its discretion and

that White was entitled to further STD benefits.                   We affirm.



                                           I.

     White began working for Eaton as a machinist on January 29,

2001.    He began experiencing back pain in 2002 and underwent

surgery to repair a herniated disk on August 23 of that year.

Dr. Michael Kilburn performed the surgery, and by November of

2002 it appeared that White’s back pain was no longer an issue.

White’s back pain resumed the following summer, however, and on

June 26, 2003, he ceased his employment with Eaton.                         He then

returned to Dr. Kilburn on July 8, 2003 and again on July 17,



                                           3
2003.     These visits resulted in Dr. Kilburn providing White with

a lumbar epidural steroid injection and a work release.

       On August 19, 2003, White visited Dr. Kilburn again, but

this time White informed the doctor that he was in litigation

with Eaton about a possible worker’s compensation claim.                                 Dr.

Kilburn noted that White was “doing well” and “no longer [had]

any appreciable pain in his left leg,” but chose to refer him to

another    doctor,      Dr.    Kevin       Kopera,       because      an   appraisal      of

White’s workplace duties was “outside the realm of [Kilburn’s]

expertise.”       (J.A.       at   527.)         Dr.    Kopera      evaluated    White    on

September 9, 2003 and made the following observations:

       Mr. White was limited greatly in terms of flexion and
       extension at the waist and both of these movements
       tended to aggravate his low back pain.          Lateral
       bending in each direction appeared to be less
       restricted   but   also   produced   some   amount   of
       discomfort. . . . Mr. White did have some increased
       symptoms with the left straight leg raise test in a
       sitting position in terms of increased discomfort.

(J.A. at 592.)          These observations led Dr. Kopera to conclude

that    White   was   suffering       from       “[c]hronic      low    back    pain   with

lumbar    degenerative        disc    disease          and   possible      residual    left

sided lumbar radiculopathy.”                (J.A. at 592.)           Concerning White’s

ability    to   work,    Dr.       Kopera    observed        that    White     “appear[ed]

limited in his ability to bend and lift and seems to be limited

at this point primarily to sedentary work activities.”                           (J.A. at

592.)     Ten days after the visit with Dr. Kopera, White visited


                                             4
his primary care physician, Dr. Oliver Willard, who noted that a

July    3,   2003    MRI     of     White’s         back       showed    “recurrent          disc

extrusions    left     &    right      of   center       at     L5-S1”    and       a    “[s]mall

posterolateral disc protrusion L4-5.”                      (J.A. at 594.)

       On October 30, 2003, White performed a Functional Capacity

Evaluation (“FCE”) arranged by the Plan’s Claims Administrator,

Broadspire Services, Inc. (“Broadspire”).                           The purpose of the

FCE was to establish “[White’s] physical status, [as well as]

restrictions and limitations” on his ability to return to work

as a machinist.        (J.A. at 532.)               Importantly, the FCE concluded

that White “did not demonstrate ability to meet the following

job demand categories:                 Walk and Reach Immediate.”                       (J.A. at

532.)     Despite this observation, the FCE ultimately found that

White’s “[p]hysical abilities do match the job description of a

machinist.”     (J.A. at 533.)              It therefore concluded that White

“demonstrated        the      ability       to       physically          return          without

modifications.”        (J.A. at 533.)

       Eaton denied White’s claim for continued STD benefits on

November 12, 2003, in reliance upon the conclusions of the FCE.

White exercised his right to appeal this determination, asked

for     additional     time       to    prepare          his    appeal        and       submitted

additional evidence in support of his appeal.                             This additional

evidence consisted of affidavits from White and Dr. Kopera, as

well    as   medical       records      from       Dr.    Kopera,       Dr.    Willard,       and

                                               5
physicians at Piedmont Internal Medicine (“PIM”).                            White also

submitted his MRI results from 2002 and 2003.

        Dr. Kopera’s and White’s affidavits both described White’s

symptoms and concluded that he was unable to return to work.                           In

particular, Dr. Kopera noted that White “suffers from a number

of   back      problems       including    degenerative         disc   disease,      left

lumbar radiculopathy, and severe and chronic back pain.”                            (J.A.

at 569.)        He concluded that White was “completely and totally

disabled”       based    on    White’s     “physical     problems      and    the    side

effects of his prescription medications.”                     (J.A. at 573.)

        White also submitted his MRI from July 3, 2003, the report

for which stated “[t]here is some degeneration of the L5-S1 disc

as   previously         demonstrated      with    some    chronic      discovertebral

changes in the endplates surrounding the L5-S1 disc.”                          (J.A. at

604.)          In   addition,     the     report    remarked       that      the    “L4-5

demonstrates a very small left posterolateral disc protrusion

with no nerve root impairment” and that the L5-S1 had “recurrent

disc extrusions.”          (J.A. at 604.)        There was also evidence of an

“asymmetric left posterolateral disc bulge or broad-based disc

protrusion at this level, which does not appear to impinge on

the left L5 nerve root in the neutral foramen.”                     (J.A. at 604.)

        This    information       was     forwarded      to    a   Broadspire       peer-

reviewer,       Dr.   Michael     Goldman,      D.O.,    for    further   evaluation.

Dr. Goldman, who did not examine White personally, concluded

                                            6
that    White    “has    no     specific      neuromuscular           or    musculoskeletal

definitions       that        would     contraindicate              his      returning        to

occupational         activities.”            (J.A.       at   612.)         He     summarized:

“Therefore, based on my review of all of the medical records

available to me, it is my opinion that the medical records as

reviewed fail to support functional impairment that preclude the

claimant      from     returning      to     his     occupational          activities       from

11/12/03 to the present time.”                (J.A. at 612-13.)

        By    letter    dated    February          14,    2004,   Broadspire          informed

White    that    it     was   upholding        the       original      decision       to    deny

continuation of his short-term disability benefits.                                The letter

stated its conclusion as follows:

        While the affidavits of Dr. Kopera and your client
        state   general   complications   of   his   medications
        preclude his return to work, there was insufficient
        objective, quantifiable medical evidence presented to
        substantiate this assertion.    There were no specific
        neuromuscular, musculoskeletal or cognitive deficits
        confirmed   that  would   preclude   your  client   from
        performing his normal job duties.

(J.A. at 615.)          This letter also informed White of his right to

a     final    appeal     within       180     days.           White       again     requested

additional time to appeal, but never filed additional medical

evidence in support of his claim.                    On April 16, 2004, as part of

the final appeal, Broadspire employed another peer reviewer, Dr.

Robert Ennis, to examine all of White’s medical documentation.

Dr.    Ennis    concluded       “the    claimant’s            medical      records     do    not


                                               7
support    a     functional    impairment     that     would   prevent       him    from

working between 11/13/03 and the present time.”                 (J.A. at 623.)

      Finally, Broadspire submitted White’s file to the Medical

Review Institute of America (MRIoA) for independent review.                          In

its May 12, 2004 report, the MRIoA concluded that “[a] review of

the records does not support the patient’s claim of disability.

He has continuing complaints of back pain, but multiple physical

exams     have    shown     limited     objective      findings.   .     .     .   Most

importantly, the FCE – the best test of his functional abilities

–   demonstrates      that    he   is   capable   of    performing     his     regular

work.”    (J.A. at 512.)

      Eaton issued White a final determination letter on June 3,

2004,     upholding       Broadspire’s     denial      of   benefits     for       White

effective November 13, 2003.               The determination letter stated

its conclusion as follows:

      The objective findings described in the medical
      records, functional capacity evaluation, peer reviews
      and the independent medical reviews do not support a
      finding of ongoing disability which would prevent Mr.
      White from performing the essential duties of his
      regular position as a machinist as of November 13,
      2003.    In addition, each medical reviewer of Mr.
      White’s information concluded that the objective
      information did not support a finding that Mr. White
      was unable to perform the essential duties of his job.
      The   functional   capacity   evaluation   performed   on
      October   30,    2003,   specifically    concluded   that
      “physical abilities do match the job description of
      machinist.”




                                          8
(J.A. at 509.)          White responded by filing a civil action, under

the     Employee      Retirement        Income      Security      Act      (“ERISA”),      29

U.S.C.A. § 1132(a)(1)(B) (West 1999), on June 10, 2004 in the

United States District Court for the District of South Carolina.

On September 4, 2007, the district court entered an opinion and

order,       granting       summary     judgment     in    favor      of    White.        The

district court determined that Eaton abused its discretion by

relying on the FCE, which the district court claimed suffered

from an “internal contradiction.”                   (J.A. at 721.)          The district

court was also troubled by Eaton’s treatment of White’s MRI – it

noted    that    “[d]efendants’          rejection        of   the    findings       of    the

abnormalities observed above, without any explanation as to why

they were doing so, was not the result of a deliberate and

principled reasoning process.”                 (J.A. at 724.) Consequently, the

district      court     ordered       Eaton   to    pay   White      STD   benefits       from

November 13, 2003 onward.              (J.A. at 705.)



                                              II.

                                              A.

        We   review     a    district     court’s     decision       to    grant     summary

judgment de novo, and we employ the same legal standards applied

by the district court.             Elliot v. Sara Lee Corp., 190 F.3d 601,

605 (4th Cir. 1999).              When, as in this case, an ERISA benefit

plan vests discretionary authority to make benefits eligibility

                                              9
determinations with the plan administrator, a reviewing court

evaluates         a    denial   of    benefits    under   an   abuse   of   discretion

standard. 1           Ellis v. Metropolitan Life Ins. Co., 126 F.3d 228,

232 (4th Cir. 1997).                  Under this standard, an administrator’s

decision “will not be disturbed if it is reasonable,” even if we

“would have come to a different conclusion independently.”                           Id.

To   be     reasonable,         the    decision    must   be    “the   result   of    a

deliberate principled reasoning process” and be “supported by

substantial evidence.”                 Brogan v. Holland, 105 F.3d 158, 161

(4th       Cir.       1997)   (internal    quotation      marks   omitted).      This

reasonableness inquiry is guided by eight non-exclusive factors:

       (1) the language of the plan; (2) the purposes and
       goals of the plan; (3) the adequacy of the materials
       considered to make the decision and the degree to
       which they support it; (4) whether the fiduciary's
       interpretation was consistent with other provisions in
       the plan and with earlier interpretations of the plan;
       (5) whether the decisionmaking process was reasoned
       and   principled;  (6)   whether   the   decision   was
       consistent   with  the   procedural   and   substantive
       requirements of ERISA; (7) any external standard
       relevant to the exercise of discretion; and (8) the
       fiduciary’s motives and any conflict of interest it
       may have. 2


       1
       The Plan provides:    “The Plan Administrator shall have
discretionary authority to determine eligibility for benefits
and to construe any and all terms of the Plan, including, but
not limited to, any disputed or doubtful terms.” (J.A. at 496.)
       2
       We note that a conflict of interest can no longer operate
to reduce the deference given to a fiduciary’s discretionary
decision to deny benefits.     See Champion v. Black & Decker
(U.S.) Inc., No. 07-1991, slip op. at 8 (4th Cir. Dec. 19, 2008)
(Continued)
                                            10
Booth v. Walmart Stores, Inc., 201 F.3d 335, 342-43 (4th Cir.

2000).     We turn now to the merits of Eaton’s appeal.

                                          B.

       In Donovan v. Eaton Corp., 462 F.3d 321 (4th Cir. 2006), we

affirmed     a    district     court’s       grant     of    long-term      disability

benefits to another Eaton employee.                     In that case, as here,

Eaton claimed that there was a lack of objective evidence of

disability and denied benefits.                Id. at 324-26.          We found that

decision    unreasonable,         however,     because      of    Eaton’s    “wholesale

disregard” of evidence supporting the employee’s claim.                         Id. at

329.       Specifically,      Eaton      focused      on     a    statement    by     the

employee’s       doctor    that    suggested      she       was   still     capable    of

performing sedentary activities, without addressing a subsequent

statement by the same doctor in which the doctor determined that

the employee was totally disabled.                   Id.     We also observed that

Eaton’s in-house peer reviewers ignored evidence favorable to

Donovan’s    claim,       including   Donovan’s        own    statements      regarding

her pain levels and ability to engage in everyday activities.

Id. at 327.



(addressing the impact of Metropolitan Life Ins. Co. v. Glenn,
128 S. Ct. 2343 (2008), on our standard of review when a
conflict of interest exists).      When there is a conflict of
interest, we must apply the abuse of discretion standard and
treat the conflict of interest as only one factor among the
several that we examine in a reasonableness determination. Id.



                                          11
        We   believe    that       this    case      is   substantially       similar    to

Donovan.      In both cases, Eaton has either failed to elaborate

on, or outright ignored, evidence favorable to the claimant.

These    deficiencies         in    the    Plan’s      decision-making      process     are

reflected         especially       in    its    treatment    of     White’s      FCE,   its

failure      to     address    conflicting           explanations     of   White’s      job

requirements,        and    its     failure      to    adequately     address      medical

evidence supporting White’s claims.                       We address each of these

shortcomings below.

        First, the Plan relied heavily on White’s FCE in making its

determination        that     White       was    capable    of    performing      his   job

requirements.          In the final determination letter provided to

White, Eaton specifically referenced the FCE:

        The   functional  capacity    evaluation   performed  on
        October 30, 2003 specifically concluded that “physical
        abilities do match the job description of a machinist.
        Therefore, the evaluee has demonstrated the ability to
        physically   return   without    modifications.”     The
        conclusions of the functional capacity evaluation were
        based on the results of objective, physical tests.

(J.A. at 509.)          The FCE’s conclusion that White was capable of

meeting the job description of a machinist does not comport with

its actual observations of White’s physical abilities.                            The FCE

specifically concluded that White could not fulfill his job’s

walking      requirements,         and    the    FCE’s     subsequent      determination

that     White      could     fulfill      the       requirements    of    his    job   is




                                                12
irreconcilable with this observation.                   The Plan made no mention

of this fact in its final determination.

     The     Plan’s      failure      to         account     for    the      internal

inconsistencies in the FCE is especially problematic due to the

reliance     placed    on   the    FCE      by    the    medical    reviewers      who

evaluated    White’s     claim.       The     in-house      peer   reviews    by   Dr.

Goldman    and   Dr.   Ennis   both      referenced        the   FCE’s   conclusions

regarding White’s ability to return to work.                        In his review,

Dr. Goldman remarked:

     The result of [the FCE] suggested that the claimant
     gave a reliable effort.       His functional abilities
     demonstrated that his abilities met specific job
     demands in the following categories:    High lift, mid
     lift, low lift, carry up to 20 pounds, push cart up to
     40 pounds, pull cart up to 40 pounds and standing. . .
     . The conclusion was that his physical abilities did
     match the job description of a machinist; therefore
     the claimant had demonstrated the physical ability to
     return without modifications. 3

(J.A. at 612.)         Dr. Ennis remarked that the FCE “indicate[d]

that the claimant was able to perform work activities, which

were consistent with his job description as a machinist . . .”

(J.A. at 623.)        Finally, the opinion provided by the independent

medical reviewer appears to have given the FCE great weight.                        It

explained:       “Most importantly, the FCE – the best test of his



     3
       We note that Dr. Goldman did not mention that the FCE
demonstrated that White’s abilities did not meet the specific
job demands in the walking category.



                                         13
functional       abilities    –   demonstrates       that    he   is    capable      of

performing his regular work.”                (J.A. at 512.)          None of these

doctors noted the discrepancies in the FCE or suggested that

such discrepancies were accounted for in how they incorporated

the   FCE    into   their    ultimate   conclusions.          And,     there    is    no

indication that the Plan considered the reviewers’ failure to

account for the inconsistencies in the FCE when the Plan relied

on the reviewers’ conclusions in denying White’s claim.

      Second, Eaton’s final determination also failed to address

conflicting explanations of White’s job requirements.                          White’s

FCE showed that White was capable of lifting one to ten pounds

constantly, eleven to twenty-five pounds frequently, and twenty-

one   to    fifty   pounds   occasionally.          A    worksheet     completed      by

Eaton’s     human    resources     department       stated    that     White’s       job

required that he lift up to 100 pounds.                     But, on November 6,

2003 – less than one week after White’s FCE limited his lifting

ability     to   fifty   pounds    or   less    –       Eaton’s   human    resources

department sent an e-mail clarifying that White “in reality”

never lifted more than fifty pounds.                (J.A. at 553.)        The e-mail

was sent by Susan Watts, the same Eaton employee who signed off

on the original worksheet indicating that White did in fact have

to lift more than fifty pounds.              The final determination recites

these   different     descriptions      of    White’s      lifting     requirements,



                                        14
but fails to acknowledge the clear inconsistency between the

two.

       The final determination also failed to even mention White’s

affidavit, which described his job duties.                Specifically, White

averred:

       As a machinist and production worker I was required to
       set up wheel changes on machine production runs.    My
       job entailed was that I was required to lift the
       wheels which weighed up to 100 lbs. with a crane which
       meant I had to climb into the machine, hook the wheel
       up to the crane, and operate the crane to pull the
       wheels out.    I was also required to climb up onto
       tables which were approximately four and a half (4
       1/2) feet tall.    I was also required to climb onto
       machines that were approximately five (5) feet tall in
       order to get into the machine to change the wheels. I
       was also required to run a machine which required that
       I load the feeder then once the parts move through the
       machine they were then placed in a bin at the end of
       the machine. I was then required to lift that bin and
       place the parts in a drier. Once the parts were dried
       I had to remove them from the drier and put them in a
       bin and move the parts to the next part of production.
       In that job I was required to lift from 50 to 100 lbs.
       and sometimes over 100 lbs.

(J.A.    at    564-65.)      The   affidavit    testimony     and   the   human

resources worksheet are consistent and clear:              White did have to

lift    over    50   lbs.   as   part   of   his   job.      Yet,   the   final

determination letter did not mention the affidavit or address

its impact on the Plan’s decision to credit the November 6 e-

mail as the authoritative description of White’s lifting duties.

The Plan’s failure to explain why it credited the November 6 e-

mail instead of the original worksheet is a glaring omission


                                        15
considering that, based on his FCE, White would be able to meet

one of these sets of lifting requirements, but not the other.

        Third,     the    Plan’s         final     determination            letter      failed

adequately to address medical evidence in White’s favor.                               First,

the final determination contained absolutely no discussion of

the fact that White had undergone serious back surgery in 2002.

Cf. Evans v. Eaton Corp., 514 F.3d 315, 323 (4th Cir. 2008) (no

abuse    of    discretion       in   a    case    where    Eaton’s         reports     used   a

“measured        tone,   which       acknowledges         Evans’s          serious     medical

problems without a hint of dismissiveness”).                           It also credited

the independent reviewer’s opinion that White’s MRI findings are

“unimpressive,” despite the fact that the MRI clearly evidenced

abnormalities,       including           “degeneration,”         a    “very     small    left

posterolateral disc protrusion with no nerve root impingement”

of the L4-5, and an “asymmetric left posterolateral disc bulge

or broad-based disc protrusion” of the L5-S1.                               (J.A. at 604.)

Finally, and significantly, the Plan discounted the affidavit of

Dr. Kopera.         It concluded that “the Affidavit . . . did not

provide any objective findings of disability.”                              (J.A. at 509.)

Dr.   Kopera’s      affidavit,       however,       included         his    diagnosis     that

White     “suffers       from    a       number    of     back       problems        including

degenerative disc disease, left lumbar radiculopathy, and severe

and chronic back pain.”                  (J.A. at 569.)              He also provided a

rundown       of   White’s      numerous         prescription         drug     medications.

                                             16
Eaton’s dismissal of Dr. Kopera’s affidavit cannot be reconciled

with the Plan’s own medical information requirements.                    Medical

diagnoses and medications are objective findings under the terms

of the Plan. 4

                                           C.

      In sum, the Plan failed to address evidence favorable to

White “thoughtfully and at length.”                   Evans, 514 F.3d at 326.

It relied on a fundamentally flawed FCE, based its determination

on a description of White’s lifting duties that was contradicted

by   evidence    in       the   record    and    disregarded   medical   evidence

favorable to White, even though the evidence met the Plan’s own

definition      of    “objective     findings.”           Eaton’s   failure    to

seriously engage in a discussion of White’s favorable evidence

suggests that, as in Donovan, Eaton abused its discretion by

denying White benefits.             See Donovan, 462 F.3d at 329 (finding

an abuse of discretion where there was a “wholesale disregard”

of evidence in the claimant’s favor); Glenn v. Metropolitan Life

Ins. Co., 461 F.3d 660, 672 (6th Cir. 2006) (finding an abuse of

discretion      in    a    case   where    the    administrator     “offered   no


      4
       The plan lists the following as examples of objective
findings:       “physical   examination    findings (functional
impairments/capacity); diagnostic test results/imaging studies;
diagnosis;    X-ray   results;    observation    of anatomical,
physiological or psychological abnormalities; and medications
and/or treatment plan.” (J.A. at 488.)



                                           17
explanation      for     its       resolution      of     [an   inconsistency       in     the

evidence]       or,    for        that   matter,        whether   it    was      given    any

consideration at all”), aff’d, 128 S. Ct. 2343 (2008). 5



                                              III.

     For    the       above        reasons,     the       district     court’s     decision

finding    an    abuse       of    discretion        by   Eaton   and    granting        White

benefits is hereby

                                                                                  AFFIRMED.




     5
       We also note that the final Booth factor – the existence
of a conflict of interest – weighs in White’s favor because
Eaton both funds and administers the Plan. See Booth v. Walmart
Stores, Inc., 201 F.3d 335, 343 (4th Cir. 2000).     “In such a
circumstance, ‘every dollar provided in benefits is a dollar
spent by . . . the employer; and every dollar saved . . . is a
dollar in [the employer’s] pocket’.” Glenn, 128 S. Ct. at 2348
(quoting Bruch v. Firestone Tire & Rubber Co., 828 F.2d 134, 144
(3d Cir. 1987)). Thus, Eaton was operating under a conflict of
interest when it denied White’s benefits claim.

     A conflict of interest “should prove more important
(perhaps of great importance) where circumstances suggest a
higher likelihood that it affected the benefits decision,
including, but not limited to, cases where an . . .
administrator has a history of biased claims administration.”
Glenn, 128 S. Ct. at 2351. White argues that Eaton has shown a
history of biased claims administration and that Eaton’s
conflict of interest should therefore weigh heavily in our
balancing of the Booth factors.      Because we do not consider
Eaton’s conflict of interest central to our conclusion that it
abused its discretion in denying White’s benefits, we decline to
address how much importance to give the conflict in this case.



                                              18